IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20852
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FELIX GONZALEZ, JR., also known as Kitty Kitty,
also known as Kitty, also known as Miguel Angel Felix,
also known as Guillermo Garcia, Jr.,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-95-CR-142-78
                       - - - - - - - - - -
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Felix Gonzalez, Jr., has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Gonzalez has responded,

requesting to retain his counsel or to have new counsel appointed

to represent him.   Gonzalez also argues that one of his prior

convictions was improperly considered at sentencing; his offense

level should not have been increased two points for his playing a

supervisory or managerial role; and he should have been given a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20852
                                  -2-

three-level decrease for acceptance of responsibility, rather

than a two-level decrease.

     Our independent review of the brief, Gonzalez’ responses,

and the record, including the waiver-of-appeal provision in the

plea agreement, discloses no nonfrivolous issues for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.